 
 
Exhibit 10.44
 


ONEOK, INC.
 
EQUITY COMPENSATION PLAN
 
Amended and Restated December 18, 2008
 
1.  
General

 
1.1 Purposes. The purposes of this Plan are (a) to provide competitive
incentives that will enable the Company to attract, retain, motivate, and reward
eligible Employees and Non-Employee Directors of the Company, and (b) to give
the Company’s eligible Employees and Non-Employee Directors an interest parallel
to the interests of the Company’s shareholders generally.
 
1.2 Duration of Plan. The date of adoption and term of the Plan are as follows:
 
(a) The Plan was initially adopted and effective on February 17, 2005, the date
of its first adoption and approval by the Board of Directors, such adoption of
the Plan having been approved by the shareholders of the Company within one
(1) year of that date, on May 19, 2005.  The term of the Plan as so initially
adopted and approved was until a termination date of February 17, 2015, or until
sooner terminated by the Board of Directors.
 
(b) The Plan, as amended and restated in and by this instrument, is effective on
an Effective Date of February 21, 2008, the date of its adoption and approval by
the Board of Directors, provided that the shareholders of the Company thereafter
approve it within one (1) year of that date.  If the Plan, as so amended and
restated, is so approved by the shareholders of the Company, it shall have an
extended term and shall terminate on a termination date of February 21, 2018, or
until sooner terminated by the Board of Directors.
 
(c) If the Plan, as so amended and restated in and by this instrument, is not so
approved by the shareholders of the Company, the amendments thereto and this
instrument shall not become effective and shall be of no force and effect, and
the Plan shall remain in effect in accordance with its written terms and
provisions as initially adopted and approved.
 
(d) The Plan shall remain in effect until its termination date, or until the
Plan is sooner terminated by the Board of Directors, and upon its termination
shall continue to be administered thereafter with respect to any Stock Incentive
granted prior to the date of such termination.
 
(e) In no event shall a Stock Incentive be granted under the Plan more than ten
(10) years from February 21, 2008, the date the Plan, as amended and restated in
and by this instrument, is adopted.
 

 
 

--------------------------------------------------------------------------------

 

1.3           The Company intends that Stock Incentives and Awards granted
pursuant to the Plan be exempt from or comply with Section 409A and Treasury
Regulations thereunder and the Plan shall be so construed.
 
1.4           Amended and Restated Plan Document.  The Plan is amended and
restated in the form of this instrument effective December 18, 2008.
 
2.  
Definitions

 
Unless otherwise required by the context, the following terms, when and wherever
used in this Plan, shall have the meanings set forth in this Section 2.
 
2.1 “Award” means an award of a Stock Incentive that is made under the Plan.
 
2.2 “Award Agreement” means a written instrument that is an agreement that
evidences an Award and terms and provisions of a Stock Incentive granted under
the Plan, pursuant to Section 15.4 or other provisions of the Plan.
 
2.3 “Beneficiary” means a person or entity (including a trust or estate),
designated in writing by a Participant on such forms and in accordance with such
terms and conditions as the Committee may prescribe, to whom the Participant’s
rights under the Plan shall pass in the event of the death of the Participant.
 
2.4 “Board” or a “Board of Directors” means the Board of Directors of the
Company, as constituted from time to time.
 
2.5 A “Change in Control” shall mean the occurrence of any of the following:
 
(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 2(c), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control.  A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any company or other Person of which a majority of its
voting power or its voting equity securities or equity interest is owned or
controlled, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);
 
(b) The individuals who, as of February 15, 2001, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results
 

 
2

--------------------------------------------------------------------------------

 

in a Parent Company, the board of directors of the ultimate Parent Company;
provided, however, that if the election, or nomination for election by the
Company’s common stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Plan, be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or
 
(c) The consummation of:
 
(1) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:
 
(A) the stockholders of the Company, immediately before such Merger, own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the company resulting from such Merger (the “Surviving Company”) if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Company is not Beneficially Owned, directly
or indirectly by another Person (a “Parent Company”), or (y) if there is one or
more Parent Companies, the ultimate Parent Company;
 
(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (i) the Surviving Company,
if there is no Parent Company, or (ii) if there is one or more Parent Companies,
the ultimate Parent Company; and
 
(C) no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or
(4) any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (i) the
Surviving Company if there is no Parent Company, or (ii) if there is one or more
Parent Companies, the ultimate Parent Company.
 

 
3

--------------------------------------------------------------------------------

 

(2)           A complete liquidation or dissolution of the Company; or
 
(3)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Related Entity
or under conditions that would constitute a Non-Control Transaction with the
disposition of assets being regarded as a Merger for this purpose or the
distribution to the Company’s stockholders of the stock of a Related Entity or
any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities if: (1) such acquisition occurs as a result of the acquisition of
Shares or Voting Securities by the Company which, by reducing the number of
Shares or Voting Securities then outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this subparagraph) as a result of
the acquisition of Shares or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Shares or Voting Securities which increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur, or
(2) (A) within five business days after a Change in Control would have occurred
(but for the operation of this subparagraph), or if the Subject Person acquired
Beneficial Ownership of twenty percent (20%) or more of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities inadvertently, then after the Subject Person discovers or is notified
by the Company that such acquisition would have triggered a Change in Control
(but for the operation of this subparagraph), the Subject Person notifies the
Board of Directors that it did so inadvertently, and (B) within two business
days after such notification, the Subject Person divests itself of a sufficient
number of Shares or Voting Securities so that the Subject Person is the
Beneficial Owner of less than twenty percent (20%) of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities.
 
Notwithstanding anything in this Plan to the contrary, if an eligible Employee’s
employment is terminated by the Company without Just Cause prior to the date of
a Change in Control but the eligible Employee reasonably demonstrates that the
termination (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with, or in anticipation of, a Change in
Control which has been threatened or proposed, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Plan, provided a
Change in Control shall actually have occurred.
 
Notwithstanding the foregoing, the Committee may from time to time provide in
the written terms and provisions of a Stock Incentive instrument, Award or Award
Agreement that a different definition of the terms Change in Ownership or
Control shall apply and determine the time of settlement, distribution and
payment of an Award for purposes of Section 409A and any deferral of
compensation subject to the requirements of Section 409A under the Plan.
 

 
4

--------------------------------------------------------------------------------

 

2.6           “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time.  References to a particular section of the Code shall
include references to any related Treasury Regulations and to successor
provisions.
 
2.7 “Committee” means the Committee appointed by the Board of Directors to
administer the Plan pursuant to the provisions of section 14.1 below.
 
2.8 “Common Stock” means common stock, $0.01 par value, of the Company.
 
2.9 “Company” means ONEOK, Inc., an Oklahoma corporation, its successors and
assigns, or any division or Subsidiary thereof.
 
2.10 “Deferred Compensation Program” means a program established by the
Committee providing for the deferral of compensation with respect to Awards
pursuant to sections 10 and 11.
 
2.11 “Director Fees” means all compensation and fees paid to a Non-Employee
Director by the Company for his or her services as a member of the Board of
Directors.
 
2.12 “Director Stock Award” means an award of ONEOK, Inc. Common Stock granted
to a Non-Employee Director.
 
2.13 “Effective Date” means February 21, 2008, the date the Plan, as now amended
and restated in and by this instrument, was adopted, as described in
Section 1.2, above.
 
2.14 “Employee” means an employee of the Company, including an officer or
director who is such an employee.
 
2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
2.16 “Fair Market Value” on a particular date means the average of the high and
low sale prices of a share of Common Stock in consolidated trading on the date
in question as reported by The Wall Street Journal or another reputable source
designated by the Committee; provided that if there were no sales on such date
reported as provided above, the respective prices on the most recent prior day
for which a sale was so reported.  In the case of an Incentive Stock Option, if
the foregoing method of determining Fair Market Value should be inconsistent
with section 422 of the Code, or in the case of any other type of Stock
Incentive the foregoing method is determined by the Committee, in its
discretion, to not be applicable, a “Fair Market Value” shall be determined by
the Committee in a manner consistent with such section of the Code, or in such
other manner as the Committee, in its discretion, determines to be appropriate,
and shall mean the value as so determined.
 
Notwithstanding the foregoing, the Committee may, in its discretion, determine
the Fair Market Value of a share of Stock on the basis of the opening, closing,
or average of the high and low sale prices of a share of Stock on such date or
the preceding trading day, the actual sale price of a share of Stock received by
a Participant, any other reasonable basis using actual transactions in the Stock
as reported on a national or regional securities exchange or market
 

 
5

--------------------------------------------------------------------------------

 

system and consistently applied, or on any other basis consistent with the
requirements of Section 409A.  The Committee may vary its method of
determination of the Fair Market Value as provided in this Section for different
purposes under the Plan to the extent consistent with the requirements of
Section 409A.
 
2.17 “General Counsel” means the General Counsel of the Company serving from
time to time.
 
2.18 “Incentive Stock Option” means an option, including an Option as the
context may require, intended to qualify for the tax treatment applicable to
incentive stock options under section 422 of the Code.
 
2.19 “Just Cause” shall mean the Employee’s conviction in a court of law of a
felony, or any crime or offense in a court of law of a felony, or any crime or
offense involving misuse or misappropriation of money or property, the
Employee’s violation of any covenant, agreement or obligation not to disclose
confidential information regarding the business of the Company (or a division or
Subsidiary); any violation by the Employee of any covenant not to compete with
the Company (or a division or Subsidiary); any act of dishonesty by the Employee
which adversely affects the business of the Company (or a division or
subsidiary); any willful or intentional act of the Employee which adversely
affects the business of, or reflects unfavorably on the reputation of the
Company (or a division or Subsidiary); the Employee’s use of alcohol or drugs
which interferes with the Employee’s performance of duties as an employee of the
Company (or a division or Subsidiary); or the Employee’s failure or refusal to
perform the specific directives of the Company’s Board of Directors, or its
officers which directives are consistent with the scope and nature of the
Employee’s duties and responsibilities with the existence and occurrence of all
of such causes to be determined by the Company in its sole discretion; provided,
that nothing contained in the foregoing provisions of this paragraph shall be
deemed to interfere in any way with the right of the Company (or a division or
Subsidiary), which is hereby acknowledged, to terminate the Employee’s
employment at any time without cause.
 
2.20 “Non-Employee Director” means a member of the Board of Directors of the
Company who is not an employee of the Company, and who qualifies as a
“Non-Employee Director” under the definition of that term in SEC Rule 16b-3.
 
2.21 “Non-Qualified Performance Stock Incentive” means a Performance Stock
Incentive granted under the Plan that is not intended to qualify as qualified
performance based compensation under Section 162(m) of the Code, as described in
Section 15.9.
 
2.22 “Non-Statutory Stock Option” means an option, including an Option as the
context may require, which is not intended to qualify for the tax treatment
applicable to incentive stock options under section 422 of the Code.
 
2.23 “Option” means an option granted under this Plan to purchase shares of
Common Stock.  Options may be Incentive Stock Options or Non-Statutory Stock
Options.
 
2.24 “Participant” means an Employee who the Committee determines is in a
position to contribute significantly to the growth and profitability of, or to
perform services of major importance to the Company, its divisions and
subsidiaries, or Non-Employee Director, who is
 
6

--------------------------------------------------------------------------------


selected by the Committee to be a Participant in the Plan and to be granted a
Stock Incentive under the Plan.
 
2.25 “Performance Goal” means one or more criteria or standards established by
the Committee to determine, in whole or in part, whether a Performance Stock
Incentive shall be awarded or earned, which may include the criteria and
standards established pursuant to Section 13.9.
 
2.26 “Performance Period” means the time period designated by the Committee
during which Performance Goals must be met.
 
2.27 “Performance Stock Award” means a Stock Incentive providing for a grant of
shares of Common Stock the award or delivery of which is subject to specified
Performance Goals.
 
2.28 “Performance Stock Incentive” means a Stock Incentive, including without
limitation, a Performance Stock Award, Performance Unit Award, Restricted Stock
Award, or Restricted Unit Award providing for the award, delivery or payment of
shares of Common Stock or cash, or a combination of each, that is subject to
specified Performance Goals.
 
2.29 “Performance Unit Award” means a Stock Incentive providing for a grant of a
unit or units representing an amount of cash or shares of Common Stock
(including a Stock Unit as defined in Section 2.45), or a combination of each,
that will be distributed in the future if continued employment and/or other
specified Performance Goals or other performance criteria specified by the
Committee are attained; and which Performance Goals or other performance
criteria may include, without limitation, corporate, divisional or business unit
financial or operating performance measures, as more particularly described in
Section 15.9; and which other contingencies may include the Participant’s
depositing with the Company, acquiring or retaining for stipulated time periods
specified amounts of Common Stock; and the amount of Stock Incentive may, but
need not be determined by reference to the market value of Common Stock.
 
2.30 “Plan” means the ONEOK, Inc. Equity Compensation Plan set forth in these
pages, as amended from time to time.
 
2.31 “Plan Year” means the calendar year beginning on January 1 and ending the
next December 31.
 
2.32 “Qualified Performance Stock Incentive” means a Performance Stock Incentive
granted under the Plan that is intended to qualify as qualified performance
based compensation under Section 162(m) of the Code, as described in Section
15.9.
 
2.33 “Restricted Stock Award” means shares of Common Stock which are issued or
transferred to a Participant under Section 6, below, and which will become free
of restrictions specified by the Committee if continued employment and/or
Performance Goals or other performance criteria specified by the Committee are
attained; and which Performance Goals or other criteria, circumstances or
conditions arise, exist or are satisfied; and which may but need not include,
without limitation, corporate, divisional or business unit financial or
operating performance measures, as more particularly described in Section 15.9
 

 
7

--------------------------------------------------------------------------------

 

2.34 “Restricted Unit Award” means a Stock Incentive providing for a grant of a
unit or units representing an amount of cash or shares of Common Stock or a
combination of each, which become free of restrictions specified by the
Committee if continued employment and/or Performance Goals or other criteria,
circumstances or conditions arise, exist or are attained; and which may but need
not include, without limitation, corporate, divisional or business unit
financial or operating performance measures, as more particularly described in
Section 13.9.
 
2.35 “SEC Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Exchange Act, as such rule or any successor rule may be in
effect from time to time.
 
2.36 “Secretary” means the Secretary of the Company.
 
2.37 “Section 16 Person” means a person subject to Section 16(b) of the Exchange
Act with respect to transactions involving equity securities of the Company.
 
2.38 “Section 409A” means Section 409A of the Code, and unless otherwise
expressly indicated herein, all Treasury Regulations issued under Section 409A
of the Code.
 
2.39 “Section 409A Deferred Compensation” means compensation provided pursuant
to the Plan that constitutes deferred compensation subject to and not exempted
from the requirements of Section 409A.
 
2.40 “Share” or “shares” means a share or shares of Common Stock, par value $.01
per share of the Company.
 
2.41  “Stock” means Common Stock of the Company.
 
2.42 “Stock Appreciation Right” means a right granted to a Participant
denominated in shares of Common Stock, to receive, upon exercise of the right
(or both the right and a related Option, if applicable in the case of issuance
in tandem with an Option), an amount, payable in shares of Common Stock, in
cash, or a combination thereof that does not exceed the excess of the Fair
Market Value of the share or shares of Common Stock on the date such right is
exercised over the base price of such share or shares provided in and for such
right on the date such right is granted, as determined by the Committee.
 
2.43 “Stock Bonus Award” means an amount of cash or shares of Common Stock which
is distributed to a Participant or which the Committee agrees to distribute in
the future to a Participant in lieu of, or as a supplement to, any other
compensation that may have been earned by services rendered prior to the date
the distribution is made.  Unless otherwise determined by the Committee, the
amount of the award shall be determined by reference to the Fair Market Value of
Common Stock.  Performance Stock Awards, Performance Unit Awards, Restricted
Stock Awards and Restricted Unit Awards are specific types of Stock Bonus
Awards.
 
2.44 “Stock Incentive” means rights and incentive compensation granted under
this Plan in one of the forms referred to and provided for in Section 3.
 

 
8

--------------------------------------------------------------------------------

 

2.45 “Stock Unit” means a unit evidencing the right to receive under certain
conditions or in specified circumstances one (1) share of Common Stock or
equivalent value, as determined by the Committee.
 
2.46 “Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interest) having more than fifty percent
(50%) of the voting power are or in the future become owned or controlled,
directly or indirectly, by the Company; provided, however, that in the case of
an Incentive Stock Option, the term “Subsidiary” shall mean a Subsidiary (as
defined by the preceding clause) which is also a “subsidiary corporation” as
defined in Section 424(f) of the Code.
 
2.47 “Time-Lapse Restricted Stock Incentive” means a Restricted Stock Award,
Restricted Unit Award, or any other Stock Incentive the award of which is based
solely on continued employment with the Company for a specified period of time.
 
3.  
Grants of Stock Incentives

 
3.1 Stock Incentives to Employees/Participants. Subject to the provisions of the
Plan, the Committee may at any time, or from time to time, grant Stock
Incentives to one or more Employees that the Committee selects to be a
Participant in the Plan, which may be (i) Stock Bonus Awards, which may, but
need not be Performance Stock Awards, Performance Unit Awards or Restricted
Stock Awards, Restricted Unit Awards and/or (ii) Options, which may be Incentive
Stock Options or Non-Statutory Stock Options, and/or (iii) Stock Appreciation
Rights.
 
3.2 Non-Employee Director Awards.  Subject to the provisions of the Plan, the
Committee shall grant Director Stock Awards to Non-Employee Directors in
accordance with Section 9 of the Plan.  Notwithstanding anything else otherwise
expressed or implied in the Plan, no other form of Stock Incentive shall be
granted to Non-Employee Directors under the Plan, and in no event shall any
grant of an Incentive Stock Option be made to a Non-Employee Director.
 
3.3 Modifications. After a Stock Incentive has been granted,
 
(a) the Committee may waive any term or condition thereof that could have been
excluded from such Stock Incentive when it was granted, and
 
(b) with the written consent of the affected Participant, may amend any Stock
Incentive after it has been granted to include (or exclude) any provision which
could have been included in (or excluded from) such Stock Incentive when it was
granted, and no additional consideration need be received by the Company in
exchange for such waiver or amendment;
 
(c) provided, that modification of any Option granted under the Plan shall be
subject to the prohibition of repricing of Options stated in Section 7.9; and
 
(d) the modification of any Option or other Stock Incentive that provides for,
or in order to provide for, deferral of compensation subject to Section 409A
must meet all requirements under Section 409A and Treasury Regulations,
including requirements
 
9

--------------------------------------------------------------------------------


 
applicable to Subsequent Elections and the requirement that acceleration of
payment of deferred compensation shall not be permissible.
 
3.4 Forms of Stock Incentives. A particular form of Stock Incentive may be
granted to a Participant either alone or in addition to other Stock Incentives
hereunder.  The provisions of particular forms of Stock Incentives need not be
the same for each Participant.
 
4.  
Stock Subject to the Plan

 
4.1 Shares Authorized.  The maximum number of shares of Common Stock authorized
to be issued or transferred pursuant to all Stock Incentives granted under the
Plan shall be five million (5,000,000) shares, subject to the provisions
governing restoration of shares stated below in Section 4.4 and the provisions
for adjustment in Section 13.  The maximum number of five million
(5,000,000) shares authorized consists of the three million (3,000,000) shares
authorized to be issued or transferred on and after the date of initial adoption
of the Plan on February 17, 2005, as approved by shareholders of the Company on
May 19, 2005, and an additional two million (2,000,000) shares authorized to be
issued and transferred by amendment of the Plan and this Section 4.1, adopted
and approved by the Board of Directors on February 21, 2008, and approved by
shareholders of the Company on May 15, 2008.
 
4.2 Grant, Award Limitations.  Notwithstanding the foregoing, in addition to the
overall maximum limitation in Section 4.1,
 
(a) The maximum number of shares of Common Stock with respect to which Options
or Stock Appreciation Rights may be granted or issued to any one (1) Employee or
Participant in any Plan Year is five hundred thousand (500,000);
 
(b) The maximum number of shares of Common Stock with respect to which Stock
Incentives other than Options or Stock Appreciation Rights may be granted or
issued to any one (1) Employee or Participant in any Plan Year is five hundred
thousand (500,000);
 
(c) The maximum aggregate number of shares of Common Stock and the maximum
dollar amount that may be issued or paid as Performance Stock Incentives to any
one (1) Employee or Participant in any Plan Year are five hundred thousand
(500,000) shares of Common Stock, and Ten Million Dollars ($10,000,000),
respectively;
 
(d) The maximum aggregate number shares of Common Stock that may be issued under
the Plan through the granting of Time-Lapse Restricted Stock Incentives is two
million (2,000,000);
 
(e) The maximum aggregate number of shares of Common Stock that may be issued
under the Plan through the granting of Incentive Stock Options is one million
seven hundred thousand (1,700,000); and
 
(f) The exercise of Incentive Stock Options is also subject to the calendar year
dollar limitation provided in Section 422(d) of the Code and Section 7.6.
 

 
10

--------------------------------------------------------------------------------

 

4.3           Source of Shares.  Such shares may be authorized but unissued
shares of Common Stock, shares of Common Stock held in treasury, whether
acquired by the Company specifically for use under this Plan or otherwise, or
shares issued or transferred to, or otherwise acquired by, a trust pursuant to
Section 15.5, as the Committee may from time to time determine, provided,
however, that any shares acquired or held by the Company for the purposes of
this Plan shall, unless and until issued or transferred to a trust pursuant to
Section 15.5, or to a Participant in accordance with the terms and conditions of
a Stock Incentive, be and at all times remain authorized but unissued shares or
treasury shares (as the case may be), irrespective of whether such shares are
entered in a special account for purposes of this Plan, and shall be available
for any corporate purpose.
 
4.4 Restoration and Retention of Shares.  If any shares of Common Stock subject
to a Stock Incentive shall not be issued or transferred to a Participant and
shall cease to be issuable or transferable to a Participant because of the
termination, expiration or cancellation, in whole or in part, of such Stock
Incentive or for any other reason, or if any such shares shall, after issuance
or transfer, be reacquired by the Company because of the Participant’s failure
to comply with the terms and conditions of a Stock Incentive or for any other
reason, the shares not so issued or transferred, or the shares so reacquired by
the Company, as the case may be, shall no longer be charged against the
limitation provided for in Section 4.1 and may be used thereafter for additional
Stock Incentives under the Plan; to the extent a Stock Incentive under the Plan
is settled or paid in cash, shares subject to such Stock Incentive will not be
considered to have been issued and will not be applied against the maximum
number of shares of Common Stock provided for in Section 4.1.  If a Stock
Incentive may be settled in shares of Common Stock or cash, such shares shall be
deemed issued only when and to the extent that settlement or payment is actually
made in shares of Common Stock; to the extent a Stock Incentive is settled or
paid in cash, and not shares of Common Stock, any shares previously reserved for
issuance or transfer pursuant to such Stock Incentive will again be deemed
available for issuance or transfer under the Plan; and the maximum number of
shares of Common Stock that may be issued or transferred under the Plan shall be
reduced only by the number of shares actually issued and transferred to the
Participant.  If a Participant pays the purchase price of shares subject to an
Option or applicable taxes by surrendering shares of Common Stock in accordance
with the provisions of 7.2, the number of shares surrendered shall be added back
to the number of shares available for issuance or transfer under the Plan so
that the maximum number of shares that may be issued or transferred under the
Plan pursuant to Section 4.1 shall have been charged only for the net number of
shares issued or transferred pursuant to the Option exercise.
 
5.  
Eligibility

 
An Employee who the Committee determines is in a position to contribute
significantly to the growth and profitability of, or to perform services of
major importance to, the Company, its divisions and Subsidiaries shall be
eligible and may be designated by the Committee to participate in the Plan and
be granted Stock Incentives as determined by the Committee, in its sole
discretion, under the Plan.  Subject to the provisions of the Plan, the
Committee shall from time to time, in its sole discretion, select from such
eligible Employees those to whom Stock Incentives shall be granted and determine
the number of Shares to be granted and the form and terms of the such Stock
Incentives.  Non-Employee Directors shall be eligible to be granted
 

 
11

--------------------------------------------------------------------------------

 

Stock Incentives and to become Participants in the Plan to the extent provided
in Sections 3.2 and 9 of the Plan.
 
6.  
Stock Bonus Awards, Performance Stock Awards, Performance Unit Awards,
Restricted Stock Awards and Restricted Unit Awards

 
Stock Bonus Awards, Performance Stock Awards, Performance Unit Awards,
Restricted Stock Awards and Restricted Unit Awards shall be subject to the
following provisions:
 
6.1 Grants.  An eligible Employee may be granted a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award, or
Restricted Unit Award, and a Non-Employee Director may be granted a Director
Stock Award, whether or not he or she is eligible to receive similar or
dissimilar incentive compensation under any other plan or arrangement of the
Company.
 
6.2 Issuance of Shares.  Shares of Common Stock subject to a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award or
Restricted Unit Award, may be issued or transferred to a Participant at the time
such Award is granted, or at any time subsequent thereto, or in installments
from time to time, and subject to such terms and conditions, as the Committee
shall determine.  In the event that any such issuance or transfer shall not be
made to the Participant at the time such Award is granted, the Committee may but
need not provide for payment to such Participant, either in cash or shares of
Common Stock, from time to time or at the time or times such shares shall be
issued or transferred to such Participant, of amounts not exceeding the
dividends which would have been payable to such Participant in respect of such
shares (as adjusted under Section 13) if such shares had been issued or
transferred to such Participant at the time such Award was granted.
 
6.3 Cash Settlement.  Any Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award, or Restricted Unit Award may, in
the discretion of the Committee, be settled or paid in cash, or shares of Common
Stock, or in either cash or shares of Common Stock.  If a Stock Incentive is
settled or paid in cash, such settlement and/or payment shall be made on each
date on which shares would otherwise have been delivered or become unrestricted,
in an amount equal to the Fair Market Value on such date of the shares which
would otherwise have been delivered or become unrestricted and the number of
shares for which such cash payment is made shall be added back to the maximum
number of shares available for use under the Plan.  Shares of Common Stock shall
be deemed to be issued only when and to the extent that a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award,
Restricted Unit Award or other Stock Incentive under the Plan is actually
settled or paid in shares of Common Stock; and to the extent a Stock Incentive
is settled or paid in cash, and not shares of Common Stock, any shares
previously reserved for issuance or transfer pursuant to such Stock Incentive
will again be deemed available for issuance or transfer under the Plan.
 
6.4 Terms of Awards.  Stock Bonus Awards, Performance Stock Awards, Performance
Unit Awards, Restricted Stock Awards and Restricted Unit Awards, shall be
subject to such terms and conditions, including, without limitation,
restrictions on the sale or other disposition of the shares issued or
transferred pursuant to such Award, and conditions calling for
 
12

--------------------------------------------------------------------------------


 
forfeiture of the Award or the shares issued or transferred pursuant thereto in
designated circumstances, as the Committee shall determine; provided, however,
that upon the issuance or transfer of shares to a Participant pursuant to any
such Award, the recipient shall, with respect to such shares, be and become a
shareholder of the Company fully entitled to receive dividends, to vote and to
exercise all other rights of a shareholder except to the extent otherwise
provided in the Award.  All or any portion of a Stock Bonus Award may but need
not be made in the form of a Performance Stock Award, a Performance Unit Award,
a Restricted Stock Award or a Restricted Unit Award.
 
6.5 Distribution, Payment and Transfer.  The terms of each Stock Incentive and
Award under the Plan shall provide that distribution, payment and transfer of
Common Stock, cash or any other compensation shall not be subject to any feature
or provision that would constitute a deferral of compensation, and transfer to
the Participant shall be made so that the Participant actually receives such
payment and transfer on or as soon as reasonably practicable after the end of
the period during which such Stock Incentive or Award is subject to a
substantial risk of forfeiture, and in no event later than a date within the
same taxable year of the Participant in which such period ends, or, if later, by
the 15th day of the third calendar month following the date specified for
payment under the  Award and the Plan, and with respect to which the Participant
shall not be permitted, directly or indirectly, to designate the taxable year of
payment.  Provided, that distribution, payment and transfer under an Award with
a feature or provision that constitutes a deferral of compensation may be made
under and pursuant to a Deferred Compensation Program, if established by the
Committee pursuant to Section 10, at a specified time that is elected and
provided for therein and subject to the provisions of such Award, and the terms
and requirements of such Program and Section 409A, as provided for in Sections
10 and 11.
 
6.6 Loans Prohibited.  The Committee shall not, without prior approval of the
Company’s shareholders, grant any Stock Incentive that provides for the making
of a loan or other extension of credit, directly or indirectly, by the Company
or Plan to an Employee, Participant, officer of the Company or any other person
in connection with the grant, award or payment of such Stock Incentive.
 
6.7 Written Instrument.  Each Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award and Restricted Unit Award shall
be evidenced in writing as authorized and provided for in Section 15.4.
 
6.8 Director Awards.  Director Stock Awards shall be granted as determined by
the Committee in accordance with the provisions of Section 9, and as otherwise
provided by this Plan.
 
7.  
Options

 
Options shall be subject to the following provisions:
 
7.1 Option Price.  Subject to the provisions of Section 12, the purchase price
per share shall be, in the case of an Incentive Stock Option, a Non-Statutory
Stock Option, or any other Option granted under the Plan, not less than one
hundred percent (100%) of the Fair
 
13

--------------------------------------------------------------------------------


 
Market Value of a share of Common Stock on the date the Option is granted (or in
the case of any optionee who, at the time an Incentive Stock Option is granted,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of his or her employer corporation or of its
parent or subsidiary corporation, not less than one hundred ten percent
(110%) of the Fair Market Value of a share of Common Stock on the date the
Incentive Stock Option is granted).
 
7.2 Payment of Option Price.  The purchase price of shares subject to an Option
may be paid in whole or in part (i) in cash, (ii) by bank-certified, cashier’s
or personal check subject to collection, (iii) if so provided in the Option and
subject to such terms and conditions as the Committee may impose, by delivering
to the Company a properly executed exercise notice together with a copy of
irrevocable instructions to a stockbroker to sell immediately some or all of the
shares acquired by exercise of the Option and to deliver promptly to the Company
an amount of sale proceeds (or, in lieu of or pending a sale, loan proceeds)
sufficient to pay the purchase price, or (iv) if so provided in the Option and
subject to such terms and conditions as are specified in the Option, in shares
of Common Stock or other property surrendered to the Company.  Property for
purposes of this section shall include an obligation of the Company unless
prohibited by applicable law.  Shares of Common Stock thus surrendered shall be
valued at their Fair Market Value on the date of exercise.  Any such other
property thus surrendered shall be valued at its fair market value on any
reasonable basis established or approved by the Committee.  Notwithstanding any
other provision of the Plan, the Committee shall not, without prior approval of
the Company’s shareholders, grant an Option or any other Stock Incentive that
provides for the making of a loan or other extension of credit, directly or
indirectly, by the Company or Plan to an Employee, Participant, officer of the
Company, or any other person in connection with the grant, exercise, payment or
award of any such Option or other Stock Incentive.
 
7.3 Option Terms.  Options may be granted for such lawful consideration,
including money or other property, tangible or intangible, or labor or services
received or to be received by the Company, as the Committee may determine when
the Option is granted, including the agreement of the optionee to remain in the
employ of the Company or one or more of its Subsidiaries at the pleasure of the
Company for such period, and on such terms, as are more particularly provided
for therein.  Property for purposes of the preceding sentence shall include an
obligation of the Company unless prohibited by applicable law.  Subject to the
foregoing and the other provisions of this Section 7, each Option may be
exercisable in full at the time of grant or may become exercisable in one or
more installments, at such time or times and subject to satisfaction of such
terms and conditions as the Committee may determine.  The Committee may at any
time accelerate the date on which an Option becomes exercisable, and no
additional consideration need be received by the Company in exchange for such
acceleration.  Unless otherwise provided in the Option, an Option, to the extent
it becomes exercisable, may be exercised at any time in whole or in part until
the expiration or termination of the Option.
 
7.4 Exercise by Optionee.  Each Option shall be exercisable during the life of
the optionee only by him or her or his or her guardian or legal representative,
and after the death of the optionee only by his or her Beneficiary or, absent a
Beneficiary, by his or her estate or by a person who acquired the right to
exercise the Option by will or the laws of descent and distribution; provided,
that an Option that is made transferable by its terms and approved by the
 
14

--------------------------------------------------------------------------------


 
Committee pursuant to Section 14.1 shall be exercisable by a permissible
transferee in accordance with the terms of the Option.  Each Option shall expire
at such time or times as the Committee may determine; provided, that
notwithstanding any other provision of this Plan, (i) no Option shall be
exercisable after the expiration of ten (10) years from the date the Option was
granted, and (ii) no Incentive Stock Option which is granted to any optionee
who, at the time such Option is granted, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of his
or her employer corporation or of its parent or subsidiary corporation, shall be
exercisable after the expiration of five (5) years from the date such Option is
granted.  If an Option is granted for a term of less than ten (10) years, the
Committee may, at any time prior to the expiration of the Option, extend its
term for a period ending not later than the expiration of ten (10) years from
the date the Option was granted, and no additional consideration need be
received by the Company in exchange for such extension.  The Committee may but
need not provide for an Option to be exercisable after termination of employment
until its fixed expiration date (or until an earlier date or specified event
occurs). Unless otherwise specifically provided for under Section 10 and subject
to the requirements of Section 11, an Option shall not provide for the deferral
of compensation to a Participant.
 
7.5 Exercise of Option.  An Option shall be considered exercised if and when
written notice, signed by the person exercising the Option, or an electronic
communication if such communication is authorized and approved by the Committee
in the terms of the Option, and stating the number of shares with respect to
which the Option is being exercised, is received by the Secretary in or on a
form approved for such purpose by the Committee, accompanied by full payment of
the Option exercise price in one or more forms of payment authorized by the
Committee described in Section 7.2, for the number of share purchased.  No
Option may at any time be exercised with respect to a fractional share.
 
7.6 Incentive Stock Options.  An Option may, but need not, be an Incentive Stock
Option.  All shares of Common Stock which may be made subject to Stock
Incentives under this Plan may be made subject to Incentive Stock Options;
provided that the aggregate Fair Market Value (determined as of the time the
Option is granted) of the stock with respect to which Incentive Stock Options
may be exercisable for the first time by any Employee during any calendar year
(under all plans, including this Plan, of his or her employer corporation and
its parent and subsidiary corporations) shall not exceed One Hundred Thousand
Dollars ($100,000) or such other amount, if any, as may apply under the
Code.  In no event shall an Incentive Stock Option be granted under the Plan
more than ten (10) years from and after the date the Plan is adopted, or the
date the Plan is approved by the shareholders of the Company, whichever is
earlier.
 
7.7 Written Instrument.  Each Option shall be evidenced in writing as authorized
and provided for in Section 15.4.  An Option, if so approved by the Committee,
may include terms, conditions, restrictions and limitations in addition to those
provided for in this Plan including, without limitation, terms and conditions
providing for the transfer or issuance of shares, on exercise of an Option,
which may be non-transferable and forfeitable to the Company in designated
circumstances.
 
7.8 Restored or Reload Options Prohibited.  Notwithstanding any other provision
of the Plan, the Committee shall not, without prior approval of Company’s
shareholders, grant an
 
15

--------------------------------------------------------------------------------


 
Incentive Stock Option, Non-Statutory Option or other form of Option under this
Plan containing any provision pursuant to which the optionee is to be granted a
restored or reload Option of any kind by reason of the exercise of all or part
of an Option by paying all or part of the exercise price of such Option by
surrendering shares of Common Stock.
 
7.9 Repricing Prohibited.  Notwithstanding any other provision of the Plan,
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Stock Incentives may not be amended to reduce the exercise price of
outstanding Options or cancel outstanding Options in exchange for cash, other
Stock Incentives or Options with an exercise price that is less than the
exercise price of the original Options without Company shareholder approval.
 
7.10 Regulatory Compliance.  No Option shall be exercisable unless and until the
Company (i) obtains the approval of all regulatory bodies whose approval the
General Counsel may deem necessary or desirable, and (ii) complies with all
legal requirements deemed applicable by the General Counsel.
 
8.  
Stock Appreciation Rights

 
8.1 General.  Subject to the terms of the Plan, Stock Appreciation Rights may be
granted to Employees by the Committee upon such terms and conditions as the
Committee determines; provided, that the base price per share of a freestanding
Stock Appreciation Right shall be not less than one hundred percent (100%) of
the Fair Market Value of a share of the Common Stock on the date of grant of a
Stock Appreciation Right; and such Stock Appreciation Right shall be
exercisable, or be forfeited or expire upon such terms as the Committee
determines and are made a part of such Stock Appreciation Right.
 
8.2 Stock Appreciation Rights, Options.  Stock Appreciation Rights may be
granted by the Committee as freestanding Stock Incentives or in tandem with
Options.  A tandem Stock Appreciation Right may be included in an Option at the
time the Option is granted or by amendment of the Option.  Exercise of any such
a tandem Stock Appreciation Right will be deemed to surrender the related Option
for cancellation and vice versa.
 
8.3 Exercise.  A Stock Appreciation Right shall be exercised by delivery of
written notice (including facsimile or electronic transmittal) to the Committee
setting forth the number of shares with respect to which the Stock Appreciation
Right is exercised and date of exercise, at such time and as otherwise
prescribed in the Stock Appreciation Right.
 
8.4 Settlement.  A Stock Appreciation Right may be settled or paid in either
cash, shares of Common Stock, or a combination thereof in accordance with its
terms.  If a Stock Appreciation Right is settled or paid in shares of Common
Stock, such shares shall be deemed to be issued hereunder only when and to the
extent that settlement or payment is actually made in shares of Common
Stock.  To the extent that a Stock Appreciation Right is actually settled in
cash and not shares of Common Stock, any shares previously reserved for issuance
or transfer pursuant to such Stock Appreciation Right shall again be deemed
available for issuance or
 
16

--------------------------------------------------------------------------------


 
transfer under the Plan; and the maximum number of shares of Common Stock that
may be issued under the Plan shall not be reduced by any actual settlement of a
Stock Appreciation Right in cash. Unless otherwise specifically provided for
under Section 10 and subject to the requirements of Section 11, a Stock
Appreciation Right shall not provide for the deferral of compensation to a
Participant.
 
8.5 Written Instrument.  Each Stock Appreciation Right granted shall be
evidenced in writing as authorized and provided in Section 15.4.
 
8.6 Repricing Prohibited.  Notwithstanding any other provision of the Plan,
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Stock Incentives may not be amended to reduce the exercise price of
outstanding Stock Appreciation Rights or cancel outstanding Stock Appreciation
Rights in exchange for cash, other Stock Incentives or Stock Appreciation Rights
with an exercise price that is less than the exercise price of the original
Stock Appreciation Rights without Company shareholder approval.
 
9.  
Director Stock Awards

 
9.1 General.  Each Non-Employee Director Participant shall receive such portion
of his or her Director Fees in Common Stock as shall be established from time to
time by the Board, with the remainder of such Director Fees to be payable in
cash or in Common Stock as elected by the Non-Employee Director Participant in
accordance with Section 9.2.
 
9.2 Non-Employee Director Election.  Each Non-Employee Director Participant
shall have an opportunity to elect to have the remaining portion of his or her
Director Fees paid in cash or shares of Common Stock or a combination
thereof.  Except for the initial election pursuant to the adoption of the Plan,
or the Director’s election to the Board, any such election shall be made in
writing and must be made at least thirty (30) days before the beginning of the
Plan Year in which the services are to be rendered giving rise to such Director
Fees and may not be changed thereafter except by timely written election as to
Director Fees for services to be rendered in a subsequent Plan Year.  In the
absence of such an election, such remaining portion of the Director Fees of a
Non-Employee Director shall be paid entirely in cash.  Nothing contained in this
Section 9.2 shall be interpreted in such a manner as would disqualify the Plan
for treatment as a “formula plan” under Rule 16b-3 pursuant to which the terms
and conditions of each transaction authorized by Section 9.1 are fixed in
advance by the relevant terms and provisions thereof.
 
9.3 Share Awards.  The number of shares of Common Stock to be paid and
distributed to a Non-Employee Director under the provisions of Sections 9.1 and
9.2, shall be determined by dividing the dollar amount of his or her Director
Fees (which the Board has established, and/or such Non-Employee Director has
elected) to be paid in Common Stock on any payment date by the Fair Market Value
of a share of Common Stock on that date.  Except as may otherwise be directed by
the Committee, in its sole discretion, the payment and distribution
 
17

--------------------------------------------------------------------------------


 
of such shares to a Non-Employee Director shall be on or within five days after
the date such Director Fees would otherwise have been paid to him or her in
cash.
 
10.  
Deferred Compensation Program

 
10.1 Establishment of Deferred Compensation Program.  This Section 10 shall not
be effective unless and until the Committee determines to establish a program or
procedures under the Plan providing for deferral of compensation with respect to
Awards (“Deferred Compensation Program”) pursuant to this Section.  The
Committee, in its discretion and upon such terms and conditions as it may
determine, pursuant to Sections 6.2, 6.4, 7.3, 8.1 and 14.2 herein, and
consistent with the requirements of Section 409A, may establish one or more
Deferred Compensation Programs pursuant to the Plan under which:
 
(a) Deferred Compensation.  Participants designated by the Committee may
irrevocably elect, prior to a date specified by the Committee and subject to
compliance with the requirements of Section 409A, to be granted an Award that
provides for the deferral of compensation of Stock Units with respect to such
number of shares of Common Stock and/or upon such other terms and conditions as
established by the Committee in lieu of:
 
(1) shares of Common Stock otherwise issuable to a Participant upon the exercise
of an Option;
 
(2) shares of Common Stock or cash otherwise issuable to a Participant upon the
exercise of a Stock Appreciation Right;
 
(3) shares of Common Stock or cash otherwise issuable to a Participant upon the
settlement and date of distribution, payment and transfer of a Restricted Unit
Award;
 
(4) shares of Common Stock or cash otherwise issuable to a Participant upon the
settlement, distribution, payment and transfer of a Performance Unit Award; or
 
(5) shares of Common Stock or cash otherwise issuable to a Participant upon the
settlement, distribution, payment and transfer of any other form of Stock
Incentive and Award that may otherwise be granted under the Plan.
 
(b) Award Deferral Feature.  The providing for the deferral of compensation
under a Stock Incentive or Award, upon the granting of such Stock Incentive or
Award, or by amendment or change of its terms, is intended to and shall only
affect the time of distribution, payment and transfer of the Award, consistent
with the nature of the Award as authorized by the Plan, and shall in no event
expand the types of Awards available under the Plan, increase the number of
Shares available under the Plan, expand the classes of persons eligible under
the Plan, provide for any extension of the term of the Plan, change the method
of determining a strike price of Options granted under the Plan, or provide for
the deletion or any limitation of any provision of the Plan or the Award
 
18

--------------------------------------------------------------------------------


 
prohibiting re-pricing, and shall not increase the potential dilution of
shareholders of the Company over the lifetime of the Plan.
 
(c) Section 409A Compliance.  The provisions of the Plan and any amendment of
the Plan with respect to the deferral of compensation or a deferred compensation
feature under a Stock Incentive or Award are intended to satisfy the
requirements of Section 409A. It is intended that any and all amendments of the
Plan and any Awards to satisfy the requirements of Section 409A shall not to be
made in any manner so as to expand the types of Stock Incentives or Awards
available under the Plan, and the Plan and all Awards shall be interpreted and
applied in a manner consistent with such intent.
 
10.2 Terms and Conditions of Stock Incentives, Awards.  Stock Incentives or
Awards granted under the Plan that pursuant to this Section 10 provide for
deferral of compensation, shall be evidenced by Award Agreements applicable to
such Stock Incentives or Awards and other written instruments in such form as
the Committee shall from time to time establish.  Award Agreements and other
written instruments evidencing such Award Agreements may incorporate all or any
of the terms of the Plan by reference and, except as provided below, shall
comply with and be subject to the terms and conditions of Section 11.
 
(a) Voting Rights; Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares of Common
Stock.  A  Participant may be entitled to dividend equivalent rights with
respect to the payment of cash dividends on Common Stock during the period
beginning on the date the Stock Units are granted to the Participant and ending
on the earlier of the date on which such Stock Units are settled, as provided
for by the Award Agreement and determined by the Committee, subject to the terms
and conditions of Section 11.
 
(b) Settlement, Payment and Transfer.  A Participant electing to receive an
Award of Stock Units pursuant to this Section 10 shall specify at the time of
such election a settlement, distribution, payment and transfer date with respect
to such Award in compliance with the requirements of Section 409A.  The Company
shall issue to the Participant on the specified payment date elected by the
Participant, or established with respect to the Award, or as soon thereafter as
practicable, a number of whole shares of Stock equal to the number of vested
Stock Units subject to the Stock Unit Award.  Such shares of Stock shall be
fully vested, and the Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such shares.
 
11.  
Compliance With Section 409A

 
11.1 Awards Subject to Section 409A.  The provisions of this Section 11 shall
apply to any Stock Incentive or Award or portion thereof that provides for the
deferral of compensation and is or becomes subject to Section 409A,
notwithstanding any provision to the contrary contained in the Plan or the Award
Agreement or other written instrument applicable to such Award.  Awards subject
to Section 409A include, without limitation:
 

 
19

--------------------------------------------------------------------------------

 

(a)           Any Nonstatutory Stock Option or Stock Appreciation Right that
permits the deferral of compensation other than the deferral of recognition of
income until the exercise of the Award;
 
(b) Each Stock Incentive or Award that provides for the deferral of
compensation; and
 
(c) Any Restricted Stock Unit Award, Performance Award, cash-based Award or
Other Stock-based Award if such Award provides for the deferral of compensation
and either (i) the Award provides by its terms for settlement, distribution,
payment and transfer of all or any portion of the Award on one or more specified
dates or (ii) the Committee permits or requires the Participant to elect, or the
Committee designates one or more dates on which the Award will be settled,
distributed, paid and transferred.
 
11.2 Deferral and/or Distribution Elections.  Except as otherwise permitted or
required by Section 409A and Treasury Regulations thereunder or other applicable
Secretary of the Treasury published guidance, the following rules shall apply to
any deferral of compensation and/or distribution elections (each, an “ Election
”) that may be permitted, required or designated by the Committee pursuant to an
Award subject to Section 409A:
 
(a) All Elections must be in writing and specify the amount of the distribution,
payment and transfer in settlement of an Award being deferred, as well as the
Specific Time and form of distribution as permitted by this Plan, in accordance
with Section 409A and the Treasury Regulations thereunder.
 
(b) All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that:
 
(1) if the Award provides for forfeitable rights under which the Participant has
a legally binding right to a distribution, payment or transfer in a subsequent
year that is subject to a condition requiring the Participant to continue to
provide services for a period of at least 12 months from the date the
Participant obtains a legally binding right to avoid forfeiture of the
distribution, payment or transfer and the Election is made at least 12 months in
advance of the earliest date the Participant at which a forfeiture condition
could lapse, or
 
(2) if the Award qualifies as “performance-based compensation” for purposes of
Section 409A and is based on services performed over a period of at least twelve
(12) months, then the Election may be made no later than six (6) months prior to
the end of such period, or
 
(3) if the Election is otherwise permissible at a later date pursuant to Section
409A, the Treasury Regulations thereunder or other applicable guidance.
 
(c) Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election
 
20

--------------------------------------------------------------------------------


 
determined in accordance with paragraph (b) above or as permitted by Section
11.3, and Section 409A.
 
11.3 Subsequent Elections.  Except as otherwise permitted or required by Section
409A, the Treasury Regulations thereunder or other applicable guidance, any
Award subject to Section 409A which permits a subsequent Election (“Subsequent
Election”) to delay the distribution or change the form of distribution in
settlement of such Award shall comply with the following requirements:
 
(a) No Subsequent Election may take effect until at least twelve (12) months
after the date on which the Subsequent Election is made;
 
(b) Each Subsequent Election related to a distribution, payment, or transfer in
settlement of an Award not described in Section 11.4(b), 11.4(c) or 11.4(f) must
result in a delay of the payment, distribution or transfer for a period of not
less than five (5) years from the date such distribution, payment or transfer
would otherwise have been made; and
 
(c) No Subsequent Election related to a distribution, payment or transfer
pursuant to Section 11.4(d) shall be made less than twelve (12) months prior to
the date of the first scheduled payment as to such distribution, payment or
transfer.
 
11.4 Distributions Pursuant to Deferral Elections.  Except as otherwise
permitted or required by Section 409A or Treasury Regulations thereunder or
other applicable guidance, no distribution, payment or transfer in settlement of
an Award subject to Section 409A may commence earlier than:
 
(a) Separation from service within the meaning of and as provided for under
Section 409A and the Treasury Regulations thereunder (“Separation from
Service”);
 
(b) The date the Participant becomes Disabled (as defined below);
 
(c) Death;
 
(d) A Specified Time (or pursuant to a Fixed Schedule) that is either (i)
designated by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 11.2 and/or 11.3, as
applicable;
 
(e) To the extent provided by Treasury Regulations under Section 409A, a change
in the ownership or control of the Company or in the ownership of a substantial
portion of the assets of the Company; or
 
(f) The occurrence of an Unforeseeable Emergency (as defined below and as
provided for under by Treasury Regulations under Section 409A).
 
For purposes of the foregoing and the Plan, a "Specified Time" means a date or
dates at which deferred compensation is payable and that are nondiscretionary
and objectively
 

 
21

--------------------------------------------------------------------------------

 

determinable at the time the compensation is deferred, as provided for in
Treasury Regulations under Section 409A; and "Fixed Schedule” means the
distribution or payment of deferred compensation in a fixed schedule of
distributions or payments that are determined and fixed at the time the deferral
of such compensation is first elected or designated pursuant to the Plan and the
requirements of Section 409A.
 
Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i) of
the Code) of the Company, no distribution pursuant to Section 11.4(a) in
settlement of an Award subject to Section 409A may be made before the date (the
“Delayed Payment Date”) which is six (6) months after such Participant’s date of
Separation from Service, or, if earlier, the date of the Participant’s
death.  All such amounts that would, but for this paragraph, become payable
prior to the Delayed Payment Date shall be accumulated and paid on the Delayed
Payment Date.
 
11.5 Unforeseeable Emergency.  The Committee shall have the authority to provide
in the Award Agreement evidencing any Award subject to Section 409A for
distribution in settlement of all or a portion of such Award in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency.  In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such distribution(s), after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets  the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Award.  All
distributions with respect to an Unforeseeable Emergency shall be made in a lump
sum as soon as practicable following the Committee’s determination that an
Unforeseeable Emergency has occurred.  For purposes of the foregoing,
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant’s spouse,
or a dependent (as defined in Code Section 152(a)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary
circumstances arising as a result of events beyond the control of the
Participant, including such events and circumstances as  and considered to be an
Unforeseeable Emergency under Code section 409A and the regulations
thereunder.  It is intended and directed with respect to any such unforeseeable
emergency that any amounts distributed under the Plan by reason thereof shall
not exceed the amounts necessary to satisfy such emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).
 
The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee.  The Committee’s decision with respect to whether an
Unforeseeable Emergency has occurred and the manner in which, if at all, the
distribution, payment or transfer in settlement of an Award shall be altered or
modified, shall be final, conclusive, and not subject to approval or appeal.
 

 
22

--------------------------------------------------------------------------------

 

11.6           Disability.  The Committee shall have the authority to provide in
any Award subject to Section 409A for distribution, payment or transfer in
settlement of such Award in the event that the Participant becomes Disabled.  A
Participant shall be considered “Disabled” and that term shall mean means that a
Participant is unable to engage in substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering Employees of the Corporation.  A Participant
will be deemed to be Disabled if such Participant is determined to be totally
disabled by the Social Security Administration.
 
All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled.  If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.
 
11.7 Death.  If a Participant dies before complete distribution, payment or
transfer of amounts to be distributed, paid or transferred upon settlement of an
Award subject to Section 409A, such undistributed amounts shall be distributed,
paid or transferred to his or her beneficiary under the distribution and payment
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death.  If the Participant has made
no Election with respect to distribution or payment upon death, distribution and
payment shall be paid in a lump sum as soon as practicable following the date of
the Participant’s death.
 
11.8 No Acceleration of Distributions.  Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution, payment or transfer under an Award subject to Section 409A,
except as provided by Section 409A and/or the Treasury Regulations thereunder.
 
12.  
Certain Change in Control, Termination of Employment and Disability Provisions

 
Notwithstanding any provision of the Plan to the contrary, any Stock Incentive
which is outstanding but not yet exercisable, vested or payable at the time of a
Change in Control shall become exercisable, vested and payable at that time;
provided, that if such Change in Control occurs less than six months after the
date on which such Stock Incentive was granted and if the consideration for
which such Stock Incentive was granted consisted in whole or in part of future
services, then such Stock Incentive shall become exercisable, vested and payable
at the time of such Change in Control only if the Participant agrees in writing
(if requested to do so by the Committee in writing) to remain in the employ of
the Company or a Subsidiary at least through the date which is six months after
the date such Stock Incentive was granted with substantially the same title,
duties, authority, reporting relationships and compensation as on the day
immediately preceding the Change in Control.  Any Option affected by the
preceding sentence
 

 
23

--------------------------------------------------------------------------------

 

shall remain exercisable until it expires or terminates pursuant to its terms
and conditions.  Subject to the foregoing provisions of this Section 12, the
Committee may at any time, and subject to such terms and conditions as it may
impose:
 
(a) authorize the holder of an Option to exercise the Option following the
termination of the Participant’s employment with the Company and its
Subsidiaries, or following the Participant’s disability, whether or not the
Option would otherwise be exercisable following such event, provided that in no
event may an Option be exercised after the expiration of its term;
 
(b) grant Options which become exercisable only in the event of a Change in
Control;
 
(c) authorize a Stock Bonus Award, Performance Stock Award, Performance Unit
Award, Restricted Stock Award, or Restricted Unit Award to become
non-forfeitable, fully earned and payable upon or following (i) the termination
of the Participant’s employment with the Company and its Subsidiaries, or
(ii) the Participant’s disability, whether or not the Award would otherwise
become non-forfeitable, fully earned and payable upon or following such event;
 
(d) grant Stock Bonus Awards, Performance Stock Award, Performance Unit Awards,
Restricted Stock Awards or Restricted Unit Awards which become non-forfeitable,
fully earned and payable only in the event of a Change in Control; and
 
(e) provide in advance or at the time of Change in Control for cash to be paid
in settlement of any Option, Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award or Restricted Unit Award in the
event of a Change in Control, either at the election of the Participant or at
the election of the Committee.
 
13.  
Adjustment Provisions

 
In the event that any recapitalization, or reclassification, split-up or
consolidation of shares of Common Stock shall be effected, or the outstanding
shares of Common Stock shall be, in connection with a merger or consolidation of
the Company or a sale by the Company of all or a part of its assets, exchanged
for a different number or class of shares of stock or other securities or
property of the Company or any other entity or person, or a record date for
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in Common Stock or other property (other than normal cash
dividends) shall occur, (i) the number and class of shares or other securities
or property that may be issued or transferred pursuant to Stock Incentives
thereafter granted or that may be optioned or awarded under the Plan to any
Participant, (ii) the number and class of shares or other securities or property
that may be issued or transferred under outstanding Stock Incentives, (iii) the
purchase price to be paid per share under outstanding and future Stock
Incentives, and (iv) the price to be paid per share by the Company or a
Subsidiary for shares or other securities or property issued or transferred
pursuant to Stock Incentives which are subject to a right of the Company or a
Subsidiary to reacquire such shares or other securities or property, shall in
each case be equitably adjusted; provided that with
 

 
24

--------------------------------------------------------------------------------

 

respect to Incentive Stock Options any such adjustments shall comply with
Sections 422 and 424 of the Code.
 
14.  
Administration

 
14.1 Committee.  The Plan shall be administered by a committee of the Board of
Directors consisting of two or more non-employee directors appointed from time
to time by the Board of Directors.  A majority of the Committee members shall
constitute a quorum.  The acts of a majority of the Committee members at a
meeting at which a quorum is present or acts approved in writing by a majority
of the Committee members shall be deemed acts of the Committee.  Each member of
the Committee shall satisfy such criteria of independence as the Board of
Directors may establish and such regulatory or listing requirements as the Board
of Directors may determine to be applicable or appropriate.  No person shall be
appointed to or shall serve as a member of such Committee unless at the time of
such appointment and service he or she shall be a “Non-Employee Director,” as
defined in SEC Rule 16b-3.  Unless the Board of Directors determines otherwise,
the Committee shall be comprised solely of “outside directors” within the
meaning of Section 162(m)(4)(C)(i) of the Code.
 
14.2 Committee Authority, Rules, Interpretations of Plan.  The Committee may
establish such rules and regulations, not inconsistent with the provisions of
the Plan, as it may deem necessary for the proper administration of the Plan,
and may amend or revoke any rule or regulation so established.  The Committee
shall, subject to the provisions of the Plan, have full power to interpret,
administer and construe the Plan and any instruments issued under the Plan and
full authority to make all determinations and decisions thereunder including
without limitation the authority to (i) select the Participants in the Plan,
(ii) determine when Stock Incentives shall be granted, (iii) determine the
number of shares to be made subject to each Stock Incentive, (iv) determine the
type of Stock Incentive to grant, (v) determine the terms and conditions of each
Stock Incentive, including the exercise price, in the case of an Option,
(vi) prescribe the terms and forms of written instruments evidencing Stock
Incentives granted pursuant to and in accordance with the Plan and other forms
necessary for administration of the Plan, and (vii) approve any transaction
involving a Stock Incentive for a Section 16 Person (other than a “Discretionary
Transaction” as defined in SEC Rule 16b-3) so as to exempt such transaction
under SEC Rule 16b-3; provided, that any transaction under the Plan involving a
Section 16 Person also may be approved by the Board of Directors, or may be
approved or ratified by the shareholders of the Company, in the manner that
exempts such transaction under SEC Rule 16b-3.  The interpretation by the
Committee of the terms and provisions of the Plan and any instrument or other
evidence of a Stock Incentive issued thereunder, and its administration thereof,
and all action taken by the Committee, shall be final, binding, and conclusive
on the Company, the shareholders of the Company, Subsidiaries, all Participants
and employees, and upon their respective Beneficiaries, successors and assigns,
and upon all other persons claiming under or through any of them.
 
14.3 Section 409A Compliance Authority.  Notwithstanding any other provision of
the Plan to the contrary or any Award or Award Agreement, the Committee may, but
shall not be required to, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan, or any Award Agreement, or other
written instrument issued under the Plan, or take such other actions with
respect to an Award of Award Agreement, to take effect retroactively or
 

 
25

--------------------------------------------------------------------------------

 

otherwise, as it deems necessary or advisable for the purpose of conforming the
Plan, or such Award Agreement or other written instrument to any present or
future law, regulation or rule applicable to the Plan or such Award or Award
Agreement, including without limitation, Section 409A and Treasury Regulations
issued under Section 409A.
 
The Company intends that the Plan shall be administered and all Awards and Stock
Incentives granted thereunder subject to Section 409A shall be administered,
interpreted and applied in a manner that complies with Section 409A.
 
Provided, that the Company and the Committee makes no representations that Stock
Incentives and Awards granted under the Plan shall be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to Stock Incentives and Awards granted under the
Plan.  The Company and the Committee shall not be responsible for any additional
tax imposed upon a Participant or other person pursuant to Section 409A, nor
shall the Company or Committee indemnify or otherwise reimburse a Participant or
other person for any liability incurred as a result of Section 409A.
 
14.4 Limitation of Liability.  Members of the Board of Directors and members of
the Committee acting under this Plan shall be fully protected in relying in good
faith upon the advice of counsel and shall incur no liability except for gross
or willful misconduct in the performance of their duties.
 
15.  
General Provisions

 
15.1 Nontransferability.  Any provision of the Plan to the contrary
notwithstanding, any Stock Incentive issued under the Plan, including without
limitation any Option, shall not be transferable by the Participant other than
by will or the laws of descent and distribution or to a Beneficiary designated
by the Participant, unless the instrument evidencing the Stock Incentive
expressly so provides (or is amended to so provide) and is approved by the
Committee; and any purported transfer of an Incentive Stock Option to a
Beneficiary, or other transferee, shall be effective only if such transfer is,
in the opinion of the General Counsel, permissible under and consistent with SEC
Rule 16b-3 or Section 422 of the Code, as the case may be.  Notwithstanding the
foregoing, a Participant may transfer any Stock Incentive granted under this
Plan, other than an Incentive Stock Option, to members of his or her immediate
family (defined as his or her children, grandchildren and spouse) or to one or
more trusts for the benefit of such immediate family members or partnerships in
which such immediate family members are the only partners if (and only if) the
instrument evidencing such Stock Incentive expressly so provides (or is amended
to so provide) and is approved by the Committee; provided, that under no
circumstances shall any transfer of a Stock Incentive be made for value or
consideration to the Participant.  Any such transferred Stock Incentive shall
continue to be subject to the same terms and conditions that were applicable to
such Stock Incentive immediately prior to its transfer (except that such
transferred Stock Incentive shall not be further transferable by the transferee
inter vivos, except for transfer back to the original Participant holder of the
Stock Incentive) and provided, further, that the foregoing provisions of this
sentence shall apply to Section 16 Persons only if the General Counsel
determines that doing so would not jeopardize any exemption from Section 16 of
the Exchange Act (including without limitation SEC Rule 16b-3) for which the
Company intends Section 16 Persons to qualify.  The designation of a Beneficiary
by a
 
26

--------------------------------------------------------------------------------


 
Participant pursuant to Section 15.15 is not a transfer for purposes of the
foregoing provisions of this paragraph.
 
15.2 No Employment Contract.  Nothing in this Plan or in any instrument executed
pursuant hereto shall confer upon any person any right to continue in the
employment of the Company or a Subsidiary, or shall affect the right of the
Company or a Subsidiary to terminate the employment of any person at any time
with or without cause.
 
15.3 Right to Shares.  No shares of Common Stock shall be issued or transferred
pursuant to a Stock Incentive unless and until all legal requirements applicable
to the issuance or transfer of such shares have, in the opinion of the General
Counsel, been satisfied.  Any such issuance or transfer shall be contingent upon
the person acquiring the shares giving the Company any assurances the General
Counsel may deem necessary or desirable to assure compliance with all applicable
legal requirements.
 
15.4 Written Instrument.  A Stock Incentive and Award granted under this Plan
shall be evidenced in writing in such manner as the Committee determines,
including, without limitation, by written Award Agreement or other physical
instrument, by electronic communication, or by book entry.  Such written
evidence of a Stock Incentive shall contain the terms and conditions thereof,
consistent with this Plan, which shall be incorporated in it by reference.  In
the event of any dispute or discrepancy regarding the terms of a Stock
Incentive, the records of the Board of Directors and Committee shall be
determinative.
 
15.5 Limitation of Interest.  No person (individually or as a member of a group)
and no Beneficiary or other person claiming under or through him or her, shall
have any right, title or interest in or to any shares of Common Stock (i) issued
or transferred to, or acquired by, a trust, (ii) allocated, or (iii) reserved
for the purposes of this Plan, or subject to any Stock Incentive except as to
such shares of Common Stock, if any, as shall have been issued or transferred to
him or her.  The Committee may (but need not) provide at any time or from time
to time (including without limitation upon or in contemplation of a Change in
Control) for a number of shares of Common Stock, equal to the number of such
shares subject to Stock Incentives then outstanding, to be issued or transferred
to, or acquired by, a trust (including but not limited to a grantor trust) for
the purpose of satisfying the Company’s obligations under such Stock Incentives,
and, unless prohibited by applicable law, such shares held in trust shall be
considered authorized and issued shares with full dividend and voting rights,
notwithstanding that the Stock Incentives to which such shares relate shall not
have been exercised or may not be exercisable or vested at that time.
 
15.6 Withholdings.  The Company and its Subsidiaries may make such provisions as
they may deem appropriate for the withholding of any taxes which they determine
they are required to withhold in connection with any Stock Incentive.  Without
limiting the foregoing, the Committee may, subject to such terms and conditions
as it may impose, permit or require any withholding tax obligation arising in
connection with the grant, exercise, vesting, distribution or payment of any
Stock Incentive to be satisfied in whole or in part, with or without the consent
of the Participant, by having the Company withhold all or any part of the shares
of Common Stock that vest or would otherwise be distributed at such time.  Any
shares so withheld shall be valued at their Fair Market Value on the date of
such withholding.
 

 
27

--------------------------------------------------------------------------------

 

15.7 Other Plans.  Nothing in this Plan is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any other plan,
practice or arrangement for the payment of compensation or fringe benefits to
directors, officers or employees generally, or to any class or group of such
persons, which the Company or any Subsidiary now has or may hereafter lawfully
put into effect, including, without limitation, any incentive compensation,
retirement, pension, group insurance, stock purchase, stock bonus or stock
option plan.
 
15.8 Section 16 Exemption Requirements.  Any provision of the Plan to the
contrary notwithstanding, except to the extent that the Committee determines
otherwise, transactions by and with respect to Section 16 Persons under the Plan
are intended to qualify for any applicable exemptions provided by SEC Rule
16b-3, and the provisions of the Plan and Stock Incentives granted under the
Plan shall be administered, interpreted and construed to carry out such intent
and any provision that cannot be so administered, interpreted and construed
shall to that extent be disregarded.
 
15.9 Section 162(m) Qualification.  Any provision of the Plan to the contrary
notwithstanding, except to the extent the Committee determines otherwise,
transactions with respect to persons whose remuneration would not be deductible
by the Company but for compliance with the provisions of Section 162(m) of the
Code are intended to be Qualified Performance Stock Incentives that comply with
the provisions of Section 162(m) of the Code.  The Plan is also intended to give
the Committee the authority to award Stock Incentives that are Qualified
Performance Stock Incentive awards that qualify as performance-based
compensation under Section 162(m) of the Code, as well as Stock Incentives that
are Non-Qualified Performance Stock Incentive awards that do not so
qualify.  Every provision of the Plan shall be administered, interpreted and
construed to carry out such intent and any provision that cannot be so
administered, interpreted and construed shall to that extent be disregarded.  In
administration and interpretation of the Plan:
 
(a) Performance Stock Incentives granted to Employees under the Plan that are
intended to be Qualified Performance Stock Incentives shall be paid, vested or
otherwise awarded and delivered solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
in writing.  A Performance Goal shall generally be pre-established prior to
commencement of the Performance Period, and in no event later than the earlier
of (i) ninety (90) days after the commencement of the period of service to which
a Performance Goal relates, provided, that the outcome is substantially
uncertain at the time the Performance Goal is established, and (ii) the lapse of
twenty-five percent (25%) of the period of service (as scheduled in good faith
at the time the Performance Goal is established), and in any event while the
outcome is substantially uncertain.  A Performance Goal shall be deemed
objective if a third party having knowledge of the relevant facts could
determine if it is met.  Such a Performance Goal may be based on one or more
business performance criteria that apply to a Participant, one or more business
units, subsidiaries, divisions or sectors of the Company, or the Company as a
whole, and if so determined by the Committee, by comparison with a designated
peer group of companies or businesses.  A Performance Goal may include one or
more of the following criteria or standards: (i) increased revenue, (ii) net
income measures, including without limitation, income after capital costs, and
income before or after taxes, (iii) stock price measures, including
 
28

--------------------------------------------------------------------------------


 
without limitation, growth measures and total stockholder return, (iv) market
share, (v) earnings per share (actual or targeted growth), (vi) earnings before
interest, taxes, depreciation, and amortization, (vii) economic value added,
(viii) cash flow measures, including without limitation, net cash flow, and net
cash flow before financing activities, (ix) return measures, including without
limitation, return on equity, return on average assets, return on capital, risk
adjusted return on capital, return on investors’ capital and return on average
equity, (x) operating measures, including without limitation, operating income,
funds from operations, cash from operations, after-tax operating income, sales
volumes, production volumes, and production efficiency, (xi) expense measures,
including but not limited to, finding and development costs, overhead costs, and
general and administrative expense, (xii) margins, (xiii) shareholder value,
(xiv) total shareholder return, (xv) reserve addition, (xvi) proceeds from
dispositions, (xvii) total market value, and (xviii) corporate value criteria or
standards including, without limitation, ethics, environmental and safety
compliance.
 
(b) A Performance Goal need not be based upon an increase or a positive result
under a particular business criterion, and may include, the maintaining of the
status quo or limiting economic or financial losses measured by reference to
specific business criteria.  A Performance Goal must include business criteria,
and a Performance Goal shall not be established or be considered to exist based
on the mere continued employment of an Employee.
 
(c) Performance Goals may be identical for all Participants, or may be different
for one or more Participants, as determined by the Committee in its sole
discretion.
 
(d) In interpreting the provisions of the Plan and Stock Incentives granted
under the Plan applicable to Qualified Performance Stock Incentives, it is
intended that the Plan will conform with the standards and requirements of
Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2), and any
successor provisions of the Code and Treasury Regulations as to Stock Incentives
granted to those Employees whose compensation is, or likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing Performance Goals
and interpreting the Plan and Stock Incentives shall be guided by such
provisions, as it determines, in its sole discretion.
 
(e) Prior to the payment or distribution of any compensation based upon the
achievement of Performance Goals for a Qualified Performance Stock Incentive,
the Committee shall certify in writing that the applicable Performance Goals and
any of the material terms thereof were, in fact, satisfied.  The approved
minutes of a Committee meeting or written memorandum of action of the Committee
without a meeting in which the certification is made may be treated as a written
certification.  Certification by the Committee is not required for compensation
that is attributable solely to the increase in the value of the Common Stock.
 
(f) Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Qualified Performance Stock Incentives that are granted
pursuant to the Plan shall be determined by the Committee.
 

 
29

--------------------------------------------------------------------------------

 

15.10  Plan Acceptance.  By accepting any benefits under the Plan, each
Participant, and each person claiming under or through a Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all provisions of the Plan and any action or decision under the
Plan by the Company, its agents and employees, and the Board of Directors and
the Committee.
 
15.11 Governing Law.  The validity, construction, interpretation and
administration of the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest therein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of the State of Oklahoma, but without giving effect
to the principles of conflicts of laws thereof.  Without limiting the generality
of the foregoing, the period within which any action arising under or in
connection with the Plan must be commenced, shall be governed by the laws of the
State of Oklahoma, without giving effect to the principles of conflicts of laws
thereof, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.
 
15.12 No Secured Interest.  A Participant shall have only a right to shares of
Common Stock or cash or other amounts, if any, payable in settlement of a Stock
Incentive under this Plan, unsecured by any assets of the Corporation or any
other entity.
 
15.13 Gender and Singular References.  The use of the masculine gender shall
also include within its meaning the feminine.  The use of the singular shall
include within its meaning the plural and vice versa.
 
15.14 Death of Participant.  Unless otherwise specified in the Stock Incentive,
if the person to whom the Stock Incentive is granted dies, then (1) an Option
that is not yet exercisable shall become immediately exercisable in full,
(2) any remaining restrictions with respect to the Stock Incentive shall expire,
and (3) the Committee may alter or accelerate the settlement schedule,
Performance Goals or other performance criteria, or payment or other terms of
any Stock Incentive.
 
15.15 Beneficiary Designation.  A Participant to whom a Stock Incentive is
granted under this Plan may designate a Beneficiary in writing and in accordance
with such requirements and procedures as the Committee may establish.
 
16.  
Plan Amendment and Termination

 
The Plan may be amended by the Board of Directors, without shareholder approval,
at any time and in any respect, unless approval of the amendment in question by
the shareholders of the Company is required under Oklahoma law, the Code
(including without limitation Code Section 422 and Proposed Treasury Regulation
Section 1.422A-9(b)(iv) thereunder), any applicable exemption from Section 16 of
the Exchange Act (including without limitation SEC Rule 16b-3) for which the
Company intends Section 16 Persons to qualify, any national securities exchange
or system on which the Common Stock is then listed or reported, by any
regulatory body having jurisdiction with respect to the Plan, or under any other
applicable laws, rules or regulations, in which case such amendment shall be
effective only if and to the extent it is approved by the
 

 
30

--------------------------------------------------------------------------------

 

shareholders of the Company as so required.  The Plan may also be terminated at
any time by the Board of Directors.  No amendment or termination of this Plan
shall adversely affect any Stock Incentive granted prior to the date of such
amendment or termination without written consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any Participant, amend the Plan or any Award Agreement, or any written
instrument issued under the Plan, to take effect retroactively or otherwise, as
it deems necessary or advisable for the purpose of conforming the Plan or such
Award Agreement or instrument to any present or future law, regulation or rule
applicable to the Plan, including, without limitation, Section 409A.
 


 
Amended and restated as of this 18th day of December, 2008.
 


By: __________________________________________
                                David E. Roth
Senior Vice President Administrative Services


 

 
31

--------------------------------------------------------------------------------

 

 